WILLIAM M. BYRNE
(dissenting):
I respectfully dissent from that part of the opinion in Appeal No. 71-1442 relating to the allowance of damages.
This controversy should be added to the ranks of those cases which recognize that employers acting pursuant to obligatory state laws cannot be deemed to have intentionally violated Section 706(g) of Title VII. LeBlanc v. Southern Bell, 333 F.Supp. 602 (E.D.La. 1971); Kober v. Westinghouse Electric Corp., 325 F.Supp. 467 (W.D.Pa.1971); Ridinger v. General Motors Corporation, 325 F.Supp. 1089 (S.D.Ohio 1971); Richards v. Griffith Rubber Mills, 300 F. Supp. 338 (D.Or.1969).
The fact that Yellow Cab continued to rely on state law after the District Court ruling in Rosenfeld does not alter its position. This court, in affirming Judge Ferguson’s ruling, acknowledged that such lower court decisions do not, ipso facto, relieve employers of their fealty to state law:
“Moreover, in view of the California statutes referred to above, the conclusion that the company engaged in ‘discrimination’ in refusing to assign plaintiff to the Thermal position carries with it no invidious connotation. Prior to a judicial determination such as evidenced by this opinion, an employer can hardly be faulted for following the explicit provisions of applicable state law.” (emphasis added)
Rosenfeld v. Southern Pacific Co., 444 F.2d at 1227.
Here, the district court found the acts of sex discrimination committed by the *1009Yellow Cab Company were the product of good faith reliance upon the laws of California and not intentional commission of unlawful employment practices. Accordingly, the court found that damages for loss of wages for the period of time when the restriction operated was “not authorized”.
The majority adopts the argument of the plaintiff that if there are two innocent parties to a controversy, preference should be shown to the innocent employee over the innocent employer.
If both are innocent, why should either be penalized?
I would affirm.